PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                       No. 13-2982
                      _____________

                     JERMONT COX,
                              Appellant

                            v.

          MARTIN HORN; CONNOR BLAINE;
              THE DISTRICT ATTORNEY
         OF THE COUNTY OF PHILADELPHIA;
              THE ATTORNEY GENERAL
          OF THE STATE OF PENNSYLVANIA
                   ______________

    APPEAL FROM THE UNITED STATES DISTRICT
                    COURT FOR THE
      EASTERN DISTRICT OF PENNSYLVANIA
              (D.C. Civil No. 2-00-cv-05188)
        District Judge: Honorable Anita B. Brody
                      ____________

                  Argued: June 12, 2014
                     ____________

     Before: AMBRO and BARRY, Circuit Judges, and
                 RESTANI,* Judge

              (Opinion Filed: August 7, 2014)
                      ____________

Stuart B. Lev, Esq. (Argued)
Federal Community Defender Office for the Eastern District
of Pennsylvania

*
  Honorable Jane A. Restani, Judge, United States Court of
International Trade, sitting by designation.
Capital Habeas Unit
601 Walnut Street
The Curtis Center, Suite 545 West
Philadelphia, PA 19106

Counsel for Appellant

Molly S. Lorber, Esq. (Argued)
Thomas W. Dolgenos, Esq.
Helen Kane, Esq.
Philadelphia County Office of District Attorney
3 South Penn Square
Philadelphia, PA 19107

Counsel for Appellees
                        ____________

                OPINION OF THE COURT
                     ____________

BARRY, Circuit Judge

       More than twenty years ago, Jermont Cox was
convicted in the Court of Common Pleas of Philadelphia
County of first-degree murder and related charges. In 2000,
he filed a petition in the U.S. District Court for a writ of
habeas corpus. The District Court dismissed the petition in
2004, finding that all but one of Cox’s claims were
procedurally defaulted due to counsel’s failure to pursue them
in Cox’s initial-review post-conviction proceeding in state
court and that the one preserved claim lacked merit. We
affirmed. In 2012, the Supreme Court of the United States
decided Martinez v. Ryan, 132 S. Ct. 1309 (2012), which
announced an exception to longstanding precedent and found
that, under certain circumstances, and for purposes of habeas
review, post-conviction counsel’s failure to raise ineffective
assistance of trial counsel claims could excuse a procedural
default of those claims. Within three months of that decision,
Cox filed a motion under Rule 60(b)(6) of the Federal Rules
of Civil Procedure for relief from the 2004 order dismissing
his habeas petition. The District Court denied the motion,
finding that the intervening change in law occasioned by
                              2
Martinez, “without more,” did not provide cause for relief.
        We agree that, for relief to be granted under Rule
60(b)(6), “more” than the concededly important change of
law wrought by Martinez is required—indeed, much “more”
is required. Ultimately, as with any motion for 60(b)(6)
relief, what must be shown are “extraordinary circumstances
where, without such relief, an extreme and unexpected
hardship would occur.” Sawka v. Healtheast, Inc., 989 F.2d
138, 140 (3d Cir. 1993); accord Budget Blinds, Inc. v. White,
536 F.3d 244, 255 (3d Cir. 2008). But what those
extraordinary circumstances would—or could—be in the
context of Martinez was neither offered to the District Court
by the parties nor discussed by the Court, although, to be
sure, at that point there had been little post-Martinez case law
to inform any such discussion.

       We will vacate the order of the District Court and
remand to provide the Court the opportunity to consider
Cox’s Rule 60(b)(6) motion with the benefit of whatever
guidance it may glean from this Opinion and from any
additional briefing it may order. We note at the outset that
one of the critical factors in the equitable and case-dependent
nature of the 60(b)(6) analysis on which we now embark is
whether the 60(b)(6) motion under review was brought within
a reasonable time of the Martinez decision. See Fed. R. Civ.
P. 60(c)(1). It is not disputed that the timing of the 60(b)(6)
motion before us—filed, as it was, roughly ninety days after
Martinez—is close enough to that decision to be deemed
reasonable. Still, though not an issue before us, it is
important that we acknowledge—and, indeed, we warn—that,
unless a petitioner’s motion for 60(b)(6) relief based on
Martinez was brought within a reasonable time of that
decision, the motion will fail.

              I.     PROCEDURAL HISTORY

       Recognizing that more than twenty years of procedural
history has brought us to this point, it is, nonetheless,
important that that history be recounted. We will attempt to
be succinct, if not laserlike, in our recitation.

       On October 28, 1993, following a bench trial before
                               3
the Hon. Carolyn Engel Temin of the Court of Common Pleas
of Philadelphia County, Cox was convicted of first-degree
murder, criminal conspiracy, and possession of an instrument
of crime in connection with the July 19, 1992 shooting death
of Lawrence Davis, and was sentenced to life imprisonment.

        In a statement he gave to the police at the time of his
arrest, Cox confessed to shooting Davis, but said that the
shooting had been accidental. He and a friend, Larry Lee, he
said, had gone to a drug house operated by Lee. While they
were outside drinking, Lee got into a dispute with Davis that
escalated into a physical altercation. At some point, Lee
handed Cox a gun that was already cocked. Cox shot twice,
hitting Davis, and then handed the gun back to Lee.
According to Cox, he later told family members that the
shooting had been an accident.

        To prove at trial that Cox had the requisite intent for
first-degree murder, the Commonwealth presented the
testimony of Kimberly Little, an eyewitness. Little testified
that Cox and Lee worked for a drug organization that was run
out of an apartment in her building: Cox was a “lookout” and
Lee supplied the operation’s drugs. (A. 31.) On the night of
Davis’ death, Little saw from her window an argument erupt
between Davis and Lee. According to Little, Cox then exited
a local bar with a six-pack of beer, approached the two men,
placed the six-pack on the hood of Lee’s nearby car, retrieved
a gun from the car, walked to within four feet of Davis, and
shot him three times. Cox stopped to drink a beer, and he and
Lee left in Lee’s car.

        The Commonwealth’s other witnesses were Kimberly
Little’s sister, Mary Little; the medical examiner; and a
ballistics expert. Mary Little confirmed that Cox and Lee
were neighborhood drug dealers and that she saw them drive
off together after the shooting. The medical examiner
asserted that Davis had four wounds caused by at least three
bullets, and the ballistics expert explained that it was unlikely
the shooting was accidental given the number of shots fired.

       Trial counsel filed post-verdict motions on Cox’s
behalf. Cox also filed a motion pro se alleging trial counsel’s
                               4
ineffectiveness and requesting the appointment of new
counsel. In February of 1994, Judge Temin held a hearing on
the post-verdict motions. At the hearing, Cox testified in
support of his pro se motion and outlined trial counsel’s
alleged failings: trial counsel (1) failed to present testimony
from various character witnesses; (2) failed to find a witness,
identified by Cox, who would have testified that “guys from
the neighborhood” forced Kimberly Little to give a false
statement to the police, (S.A. 47); (3) failed to review
paperwork that Cox provided him; and (4) dissuaded Cox
from taking the stand in his own defense. In response, trial
counsel stated that he found himself in “a very untenable
position” and asked that he be permitted to withdraw. (S.A.
59.) Judge Temin denied the request as well as the pro se
motion, finding Cox’s claims of ineffectiveness to lack merit.
She later denied the counseled post-verdict motions.

       Cox, still represented by trial counsel, appealed his
conviction, challenging the sufficiency of the evidence and
the admission of evidence relating to uncharged drug activity.
In June of 1995, the Pennsylvania Superior Court affirmed
the judgment of sentence. Cox then filed a pro se petition for
allocatur in the Pennsylvania Supreme Court, raising claims
of trial counsel’s ineffective assistance at the trial and on
appeal. New counsel was appointed for Cox and submitted a
supplemental allocatur petition. The Supreme Court denied
allocatur in April of 1996.1

      1
         By that time, Cox had also been convicted of the
1992 first-degree murders of Roosevelt Watson and Terence
Stewart, both of whom he aided Lee in killing. Cox was
sentenced to life imprisonment for the murder of Watson and
death for the murder of Stewart. His conviction for
murdering Davis was found to be an aggravating factor in
support of his capital sentence. See Commonwealth v. Cox,
983 A.2d 666, 673-75 (Pa. 2009). Those convictions have
spawned federal habeas proceedings that are before the
District Court, and Cox has filed new PCRA petitions
challenging his convictions on all three murders on the basis
of new ballistics evidence. His habeas petitions relating to
the Watson and Stewart cases have been stayed pending those
PCRA proceedings.
                              5
        The following month, Cox filed a pro se petition under
Pennsylvania’s Post Conviction Relief Act (“PCRA”), 42 Pa.
Cons. Stat. Ann. §§ 9541-9546. The attorney who had
represented Cox in his petition to the Pennsylvania Supreme
Court was again appointed to represent Cox in his collateral
review proceeding under PCRA. Counsel filed an amended
PCRA petition asserting claims of ineffective assistance of
trial counsel.2 Judge Temin, sitting as the PCRA court, held a
hearing at which PCRA counsel chose to proceed on only one
of the multiple claims of trial counsel’s ineffectiveness:
failure to impeach the Littles with their criminal records and
motive to curry favor with the Commonwealth to gain
leniency in their own cases.

        On August 28, 1998, Judge Temin denied post-
conviction relief, finding that Cox had not been prejudiced by
trial counsel’s failure to impeach Kimberly and Mary Little
with their criminal records because evidence aside from their
testimony established his guilt. The Superior Court affirmed
in July of 1999 and the Supreme Court denied allocatur in
December of that year. Cox filed a second PCRA petition pro
se, alleging ineffective assistance claims against trial and
PCRA counsel. Judge Temin dismissed the petition as
untimely, and the Superior Court affirmed after Cox failed to
file a brief.

       In October of 2000, Cox, now represented by the
Federal Defender, filed a petition for a writ of habeas corpus
in the U.S. District Court. The petition raised eight grounds
for relief: (1) six claims of ineffective assistance of trial

       2
          The counseled PCRA petition claimed that trial
counsel had provided constitutionally deficient representation
when he failed to impeach the Little sisters with (1) the fact
that they had charges pending against them when they first
gave statements to the police, were eventually convicted of
lesser charges, and were on probation at the time of trial; (2)
their alleged familial relationship to the murder victim, Davis;
and (3) a prior inconsistent statement by Kimberly Little.
Trial counsel was also allegedly deficient for failing to
present evidence of Cox’s lawful employment.
                                6
counsel; (2) one violation of Brady v. Maryland, 373 U.S. 83
(1963); and (3) a claim of cumulative error. In July of 2003,
a magistrate judge issued a report and recommendation
(“R&R”) in which he determined that the ineffective
assistance claims abandoned by PCRA counsel before the
PCRA court, as well as the Brady and cumulative error
claims, were procedurally defaulted. He reviewed the
remaining claim of ineffective assistance—trial counsel’s
failure to impeach the Littles with their criminal records—and
concluded that the Superior Court’s decision rejecting that
claim was neither “contrary to” nor an “unreasonable
application” of established federal law. (A. 44-47 (quoting 28
U.S.C. § 2254(d)(1)).) Cox filed objections to the R&R,
arguing that PCRA counsel’s unilateral decision to abandon
claims constituted cause to overcome the procedural default
bar. In August of 2004, the District Court rejected Cox’s
objections, adopted the R&R, and dismissed the habeas
petition.3 We affirmed on appeal. Cox v. Horn, 174 F. App’x
84 (3d Cir. 2006).

        Six years later, on June 20, 2012, Cox filed a motion
pursuant to Federal Rule of Civil Procedure 60(b)(6) seeking
relief from the District Court’s order of dismissal due to the
intervening change in procedural law occasioned by the
March 20, 2012 decision of the Supreme Court of the United
States in Martinez v. Ryan. The Court held in Martinez that,
under certain circumstances, error by post-conviction counsel
can constitute cause to overcome the procedural default of

      3
           The District Court granted a certificate of
appealability on two issues: (1) whether the Superior Court’s
resolution of Cox’s ineffective assistance of counsel claim,
based on trial counsel’s failure to impeach Kimberly Little
with evidence of her criminal record, “resulted in a decision
that was contrary to, or involved an unreasonable application
of, clearly established federal law” and (2) “whether the
Superior Court’s failure to remand to the trial court to
conduct a hearing to determine whether [Cox] wanted to
proceed pro se or with counsel establishe[d] cause to
overcome a procedural default” of his other claims. Cox v.
Horn, No. 00-5188 (E.D. Pa. Aug. 11, 2004) (order granting
certificate of appealability).
                               7
claims alleging trial counsel’s ineffective assistance. Cox
argued that it was only due to PCRA counsel’s ineffective
assistance at the initial PCRA proceeding that his claims of
ineffectiveness against trial counsel had been abandoned and
were now procedurally defaulted.

        On May 23, 2013, the District Court denied Cox’s
motion, finding that “Martinez’s change of law, without
more,” was not cause for relief. (A. 5.) In a separate July 2,
2013 order, the District Court issued a certificate of
appealability on the “legal question” of “whether the change
in law resulting from Martinez constitutes extraordinary
circumstances that would warrant relief” under Rule 60(b)(6).
(A. 6.)

   II.    JURISDICTION AND STANDARD OF REVIEW

      The District Court had jurisdiction pursuant to 28
U.S.C. §§ 2241 and 2254. We have appellate jurisdiction
pursuant to 28 U.S.C. §§ 1291 and 2253.

       We review for abuse of discretion a district court’s
denial of a motion under Rule 60(b)(6). Brown v. Phila.
Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003). A district
court abuses its discretion when it bases its decision upon a
clearly erroneous finding of fact, an erroneous conclusion of
law, or an improper application of law to fact. Morris v.
Horn, 187 F.3d 333, 341 (3d Cir. 1999).

                       III.   ANALYSIS

                  A.      The Martinez Rule

       When reviewing a state prisoner’s petition for a writ of
habeas corpus, a federal court normally cannot review a
federal claim for post-conviction relief that has already been
rejected by a state court on the basis of an independent and
adequate state procedural rule. Walker v. Martin, 131 S. Ct.
1120, 1127 (2011); Coleman v. Thompson, 501 U.S. 722, 750
(1991). A petitioner may obtain federal review of a
procedurally defaulted claim, however, if he demonstrates
cause for the default and prejudice arising from the violation
                              8
of federal law. Martinez, 132 S. Ct. at 1316 (citing Coleman,
501 U.S. at 750).

       When Cox’s habeas petition was initially under review
by the District Court, the governing rule, as recognized in
Coleman, was that error by counsel in state post-conviction
proceedings could not serve as “cause” sufficient to excuse
procedural default of a petitioner’s claim. See Coleman, 501
U.S. at 752-54; Sweger v. Chesney, 294 F.3d 506, 522 & n.16
(3d Cir. 2002). The Supreme Court carved out a significant
exception to that rule nearly eight years after Cox’s petition
was denied when, in 2012, it decided Martinez.

        In Martinez, the Supreme Court held that, where state
law requires a prisoner to raise claims of ineffective
assistance of trial counsel in a collateral proceeding, rather
than on direct review, a procedural default of those claims
will not bar their review by a federal habeas court if three
conditions are met: (a) the default was caused by ineffective
assistance of post-conviction counsel or the absence of
counsel (b) in the initial-review collateral proceeding (i.e., the
first collateral proceeding in which the claim could be heard)
and (c) the underlying claim of trial counsel ineffectiveness is
“substantial,” meaning “the claim has some merit,” analogous
to the substantiality requirement for a certificate of
appealability. Martinez, 132 S. Ct. at 1318-20. The Court
adopted this “equitable ruling” for several reasons. Id. at
1319. First, “[t]he right to the effective assistance of counsel
at trial is a bedrock principle in our justice system” vital to
ensuring the fairness of an adversarial trial. Id. at 1317.
Second, a prisoner cannot realistically vindicate that right
through a claim of ineffective assistance of trial counsel
without “an effective attorney” to aid in the investigation and
presentation of the claim. Id. Finally, if the lack of effective
counsel in an initial-review collateral proceeding could not
excuse the federal procedural default bar, no court—state or
federal—would ever review the defendant’s ineffective
assistance claims, given that they were first brought in that
collateral proceeding. Id. at 1316.

      The majority in Martinez noted that it was
propounding a “narrow,” id. at 1315, “limited qualification”
                                9
to Coleman, id. at 1319. Even so, what the Court did was
significant. See, e.g., id. at 1327 (Scalia, J., dissenting)
(criticizing Martinez as “a radical alteration of . . . habeas
jurisprudence”); Lopez v. Ryan, 678 F.3d 1131, 1136 (9th Cir.
2012) (“Martinez constitutes a remarkable—if ‘limited,’—
development in the Court’s equitable jurisprudence.” (citation
omitted)).

        In Trevino v. Thaler, 133 S. Ct. 1911 (2013), issued
the following Term, the Supreme Court clarified that the
Martinez rule applied not only to states that expressly denied
permission to raise ineffective assistance claims on direct
appeal (such as Arizona, which Martinez addressed), but also
to states in which it was “virtually impossible,” as a practical
matter, to assert an ineffective assistance claim before
collateral review. Id. at 1915 (quotation marks omitted).
Texas law, at issue in Trevino, ostensibly permitted (though it
did not require) criminal defendants to raise ineffective
assistance of trial counsel claims on direct appeal. In
practice, however, Texas’ criminal justice system “[did] not
offer most defendants a meaningful opportunity” to do so. Id.
at 1921. As the Texas courts themselves had observed, trial
records often lacked information necessary to substantiate
ineffective assistance of trial counsel claims, and motion
filing deadlines, coupled with the lack of readily available
transcripts, generally precluded raising an ineffective
assistance claim in a post-trial motion. Moreover, the Texas
courts had invited, and even directed, defendants to wait to
pursue such claims until collateral review. The Court
“conclude[d] that where, as [in Texas], state procedural
framework, by reason of its design and operation, makes it
highly unlikely in a typical case that a defendant will have a
meaningful opportunity to raise a claim of ineffective
assistance of trial counsel on direct appeal, [the] holding in
Martinez applies.” Id.

             B.      Cox’s Rule 60(b)(6) Motion

       Rule 60(b)(6) is a catch-all provision that authorizes a
court to grant relief from a final judgment for “any . . .
reason” other than those listed elsewhere in the Rule. Fed. R.
Civ. P. 60(b)(6). As we noted at the outset, courts are to
                              10
dispense their broad powers under 60(b)(6) only in
“extraordinary circumstances where, without such relief, an
extreme and unexpected hardship would occur.” Sawka, 989
F.2d at 140.

        Ninety-two days after the Supreme Court issued its
decision in Martinez, Cox filed a motion under Rule 60(b)(6),
seeking to reopen his federal habeas proceeding based on the
“significant change in procedural law” caused by the
decision. (A. 74.) In ruling on Cox’s motion, the District
Court noted that neither the Supreme Court nor our Court had
decided whether the rule announced in Martinez constituted
an “extraordinary circumstance” sufficient in and of itself to
support a 60(b)(6) motion and observed a divide among the
courts of appeals that had addressed the issue. The Court
explained that the Fifth Circuit, in Adams v. Thaler, 679 F.3d
312, 320 (5th Cir. 2012), held that “a change in law, including
the change announced in Martinez, can never be the basis of
60(b) relief.” (A. 4.) In contrast, it said, the Ninth Circuit
had left open the possibility that Martinez, assessed together
with other factors on a case-by-case basis, could justify 60(b)
relief. (A. 4 (citing Lopez, 678 F.3d 1131).)4 Joining what it
viewed to be the position of every other district court in our
Circuit to have opined on the impact of Martinez, the Court
“adopt[ed] the reasoning of the Fifth Circuit to hold that
Martinez’s change of law, without more, [was] insufficient to
warrant relief under 60(b)(6).” (A. 4-5.)

       Although we agree with the District Court’s ultimate
conclusion that Martinez, without more, is an insufficient
basis for reopening a long-since-dismissed habeas petition,
such as Cox’s, we cannot endorse the path it took to arrive at
that conclusion. For one thing, Adams is not concordant with
our precedent applying Rule 60(b)(6). For another, we cannot
determine from what it wrote whether the Court considered
factors—if any there be—beyond Martinez’s jurisprudential
change in assessing Cox’s request for relief. To the extent the
Court “adopt[ed] the reasoning” of Adams and there stopped
its inquiry, it did not employ the full, case-specific analysis

       4
         In Lopez, the Ninth Circuit also denied Rule 60(b)(6)
relief. 678 F.3d at 1137.
                              11
we require when faced with a 60(b)(6) motion, although, as
we have already noted, little was offered by the parties in that
regard.

       1.     Whether Martinez Is Itself an Extraordinary
              Circumstance

        Because it was a focal point of the District Court’s
reasoning, we begin with a discussion of the Fifth Circuit’s
decision in Adams v. Thaler. In Adams, as in this case, the
district court dismissed a habeas petitioner’s ineffective
assistance of counsel claims as procedurally defaulted under
state law, finding that errors by state post-conviction counsel
could not excuse the default. Following the Supreme Court’s
decision in Martinez, the petitioner, who had been sentenced
to death in Texas state court, filed a Rule 60(b)(6) motion
seeking relief from the order dismissing his habeas petition.
The petitioner pointed to several factors that, in combination,
established “extraordinary circumstances” and entitled him to
60(b)(6) relief: (1) the “‘jurisprudential sea change’ in federal
habeas corpus law” occasioned by Martinez; (2) the fact that
his case had resulted in a death sentence; and (3) “the
equitable imperative that the true merit” of his claims be
heard. Adams, 679 F.3d at 319. He also filed a motion for a
stay of execution pending the district court’s resolution of his
60(b)(6) motion. The district court granted the stay of
execution.

        The Fifth Circuit vacated that order as an abuse of the
district court’s discretion, given that the petitioner had not
shown a likelihood of success on his Rule 60(b)(6) motion.
The court determined that the 60(b)(6) motion would not
succeed because, under Fifth Circuit precedent, “[a] change in
decisional law after entry of judgment does not constitute
exceptional circumstances and is not alone grounds for relief
from a final judgment.” Id. (alteration in original) (internal
quotation marks omitted). That proposition flowed from prior
Fifth Circuit cases, which stated that “changes in decisional
law . . . do not constitute the ‘extraordinary circumstances’
required for granting Rule 60(b)(6) relief.” Hess v. Cockrell,
281 F.3d 212, 216 (5th Cir. 2002); accord Hernandez v.
Thaler, 630 F.3d 420, 430 (5th Cir. 2011) (per curiam).
                               12
Concluding that Martinez was “simply a change in decisional
law” and its development of procedural default principles was
“hardly extraordinary,” the Adams court denied 60(b)(6)
relief without examining any of the petitioner’s individual
circumstances. Adams, 679 F.3d at 320 (internal quotation
marks omitted).

       Adams does not square with our approach to Rule
60(b)(6).

       As an initial matter, we have not embraced any
categorical rule that a change in decisional law is never an
adequate basis for Rule 60(b)(6) relief. Rather, we have
consistently articulated a more qualified position: that
intervening changes in the law rarely justify relief from final
judgments under 60(b)(6). See, e.g., Reform Party of
Allegheny Cnty. v. Allegheny Cnty. Dep’t of Elections, 174
F.3d 305, 311 (3d Cir. 1999) (en banc) (“‘[I]ntervening
developments in the law by themselves rarely constitute the
extraordinary circumstances required for relief under Rule
60(b)(6).’” (quoting Agostini v. Felton, 521 U.S. 203, 239
(1997)) (emphasis added)); Morris, 187 F.3d at 341 (same).
Stated somewhat differently, we have not foreclosed the
possibility that a change in controlling precedent, even
standing alone, might give reason for 60(b)(6) relief. See
Wilson v. Fenton, 684 F.2d 249, 251 (3d Cir. 1982) (per
curiam) (“A decision of the Supreme Court of the United
States or a Court of Appeals may provide the extraordinary
circumstances for granting a Rule 60(b)(6) motion . . . .”).

       Even if there is not much daylight between the “never”
position of the Fifth Circuit and the “rarely” position that we
have staked out, Adams differs from our precedent in yet
another significant respect: its failure to consider the full set
of facts and circumstances attendant to the Rule 60(b)(6)
motion under review. The Fifth Circuit in Adams ended its
analysis after determining that Martinez’s change in the law
was an insufficient basis for 60(b)(6) relief and did not
consider whether the capital nature of the petitioner’s case or
any other factor might counsel that Martinez be accorded
heightened significance in his case or provide a reason or
reasons for granting 60(b)(6) relief. Indeed, the court did not
                               13
address in any meaningful way the petitioner’s claim that he
was not offering Martinez “alone” as a basis for relief. In
Diaz v. Stephens, 731 F.3d 370, 376 (5th Cir. 2013), the Fifth
Circuit later acknowledged that Adams and its other precedent
had not cited additional equitable factors “as bearing on the
analysis of extraordinary circumstances under Rule
60(b)(6).”5 See also id. at 376 n.1. The fact that the
petitioner’s 60(b)(6) motion was predicated chiefly on a post-
judgment change in the law was the singular, dispositive issue
for the Adams court.

        We have not taken that route. Instead, we have long
employed a flexible, multifactor approach to Rule 60(b)(6)
motions, including those built upon a post-judgment change
in the law, that takes into account all the particulars of a
movant’s case. See Coltec Indus., Inc. v. Hobgood, 280 F.3d
262, 274 (3d Cir. 2002) (noting, in the context of a 60(b)(6)
analysis, the propriety of “explicit[ly]” considering “equitable
factors” in addition to a change in law); Lasky v. Cont’l
Prods. Corp., 804 F.2d 250, 256 (3d Cir. 1986) (citing
multiple factors a district court may consider in assessing a
motion under 60(b)(6)).6 The fundamental point of 60(b) is
that it provides “a grand reservoir of equitable power to do
justice in a particular case.” Hall v. Cmty. Mental Health
Ctr., 772 F.2d 42, 46 (3d Cir. 1985) (internal quotation marks
omitted). A movant, of course, bears the burden of
establishing entitlement to such equitable relief, which, again,
will be granted only under extraordinary circumstances.
Mayberry v. Maroney, 558 F.2d 1159, 1163 (3d Cir. 1977).
But a district court must consider the full measure of any
properly presented facts and circumstances attendant to the
movant’s request.


       5
          The court in Diaz assumed, for the sake of argument,
that a district court may consider several equitable factors in
the Rule 60(b)(6) context, but found that consideration of
those factors in Diaz’s case did not entitle him to 60(b)(6)
relief. 731 F.3d at 377-78.
        6
          Notably, the factors outlined in Lasky parallel the
equitable factors cited by the Fifth Circuit in Diaz as being of
questionable relevance to Rule 60(b)(6) motions.
                               14
       The Commonwealth appellees contend that Gonzalez
v. Crosby, 545 U.S. 524 (2005), effectively displaced our
flexible approach in the habeas context and precludes Rule
60(b)(6) relief based on a change in law, including Martinez.
In Gonzalez, the district court dismissed a petitioner’s habeas
petition as barred by the statute of limitations of the
Antiterrorism and Effective Death Penalty Act (“AEDPA”),
28 U.S.C. § 2244(d). It found that the limitations period was
not tolled while his second state post-conviction motion was
pending because the motion was untimely and successive and,
therefore, had not been “properly filed.” Id. at 527. The
Eleventh Circuit denied a certificate of appealability and the
petitioner did not seek subsequent review of that decision.
Several months later, the Supreme Court rejected the district
court’s reasoning in Artuz v. Bennett, 531 U.S. 4 (2000), and
held that an application for state post-conviction relief can be
“properly filed” even if it was dismissed by the state as
procedurally barred. The petitioner then filed a 60(b)(6)
motion citing Artuz as an extraordinary circumstance. The
Supreme Court rejected his argument. Noting that the
circumstances warranting 60(b) relief would “rarely occur in
the habeas context,” Gonzalez, 545 U.S. at 535, the Court
opined that “not every interpretation of the federal statutes
setting forth the requirements for habeas provides cause for
reopening cases long since final,” id. at 536. It was “hardly
extraordinary” that the district court’s interpretation of
AEDPA, which was correct under the Eleventh Circuit’s
then-governing precedent, was subsequently rejected in a
different case. Id. at 536.

       The Eleventh Circuit, describing Gonzalez, has
observed that, in that opinion, “the U.S. Supreme Court . . .
told us that a change in decisional law is insufficient to create
the ‘extraordinary circumstance’ necessary to invoke Rule
60(b)(6).” Arthur v. Thomas, 739 F.3d 611, 631 (11th Cir.
2014) (citing Gonzalez, 545 U.S. at 535-38). Relying on
Gonzalez, the Eleventh Circuit in Arthur, just as the Fifth
Circuit in Adams, went on to hold that “the change in the
decisional law affected by the Martinez rule is not an
‘extraordinary circumstance’ sufficient to invoke Rule
60(b)(6).” Id. The Commonwealth appellees cite the
Eleventh Circuit’s decision in an effort to persuade us that, in
                               15
light of Gonzalez, we should abandon our case-by-case
approach to 60(b)(6) motions.

        We are not persuaded. We believe that the Eleventh
Circuit extracts too broad a principle from Gonzalez, which
does not answer the question before us. Gonzalez did not say
that a new interpretation of the federal habeas statutes—much
less, the equitable principles invoked to aid their
enforcement—is always insufficient to sustain a Rule
60(b)(6) motion. Gonzalez merely highlights, in action, the
position of both the Supreme Court and this Court that
“[i]ntervening developments in the law by themselves rarely
constitute the extraordinary circumstances required for relief
under Rule 60(b)(6).” Agostini, 521 U.S. at 239 (emphasis
added); Morris, 187 F.3d at 341. And, to be clear, the
Gonzalez Court examined the individual circumstances of the
petitioner’s case to see whether relief was appropriate,
concluding that relief was not warranted given the petitioner’s
“lack of diligence in pursuing review [in his own case] of the
statute-of-limitations issue” eventually addressed in Artuz.
Gonzalez, 545 U.S. at 537. For that matter, even after
categorically pronouncing that Martinez’s change in the law
could not sustain a 60(b)(6) motion, the Eleventh Circuit in
Arthur briefly considered (and rejected) “other factors” cited
by the movant, including the capital nature of his case, as
justification for 60(b)(6) relief in the wake of Martinez.7

       7
         At least three other courts of appeals have similarly
assessed a variety of factors on a case-by-case basis when
deciding whether to grant a habeas petitioner’s Rule 60(b)(6)
motion based on Martinez and Trevino. See Nash v. Hepp,
740 F.3d 1075, 1078-79 (7th Cir. 2014) (noting that, per
Gonzalez and prior Seventh Circuit precedent, Martinez’s
change in law could not justify 60(b)(6) relief, but analyzing
the specific circumstances of the petitioner’s case, including
his lack of diligence and his prior opportunity to raise the
defaulted claims); McGuire v. Warden, Chillicothe Corr.
Inst., 738 F.3d 741, 750-52 (6th Cir. 2013) (denying 60(b)(6)
motion after concluding that Trevino did not impart new
constitutional rights, Trevino’s change of the law was the sole
basis for the motion, and its rule arguably did not apply to the
petitioner’s claims); Lopez, 678 F.3d at 1135-37 (applying a
                               16
Arthur, 739 F.3d at 633.

       We, therefore, believe that our case-dependent
analysis, fully in line with Rule 60(b)(6)’s equitable
moorings, retains vitality post-Gonzalez, and we do not adopt
a per se rule that a change in decisional law, even in the
habeas context, is inadequate, either standing alone or in
tandem with other factors, to invoke relief from a final
judgment under 60(b)(6). The District Court abused its
discretion when it based its decision solely on the reasoning
of Adams and failed to consider how, if at all, the capital
aspect of this case or any other factor highlighted by the
parties would figure into its 60(b)(6) analysis. We will
remand to give it the opportunity to conduct that equitable
evaluation now.

       2.      Rule 60(b)(6) Analysis

        The grant or denial of a Rule 60(b)(6) motion is an
equitable matter left, in the first instance, to the discretion of a
district court. We offer, however, the following thoughts to
aid the District Court in its further review of Cox’s motion.

        First, and importantly, we agree with the District Court
that the jurisprudential change rendered by Martinez, without
more, does not entitle a habeas petitioner to Rule 60(b)(6)
relief. To be sure, Martinez’s change to the federal rules of
procedural default, though “limited,” was “remarkable.”
Lopez, 678 F.3d at 1136 (internal quotation marks omitted).
Martinez sharply altered Coleman’s well-settled application
of the procedural default bar and altered the law of every
circuit. The rule adopted in Martinez was also important,
crafted, as it was, to ensure that fundamental constitutional
claims receive review by at least one court.

       Even so, Martinez did not announce a new
constitutional rule or right for criminal defendants, but rather
an equitable rule prescribing and expanding the opportunity
for review of their Sixth Amendment claims. See Martinez,

non-exhaustive, six-factor test to determine whether to grant
60(b)(6) motion predicated on Martinez).
                              17
132 S. Ct. at 1319; Arthur, 739 F.3d at 629; McGuire, 738
F.3d at 750-51; Buenrostro v. United States, 697 F.3d 1137,
1139-40 (9th Cir. 2012) (published order). A post-judgment
change in the law on constitutional grounds is not, perforce, a
reason to reopen a final judgment. See Coltec Indus., 280
F.3d at 276 (affirming denial of Rule 60(b)(6) motion even
though law on which judgment based declared
unconstitutional); Blue Diamond Coal Co. v. Trs. of UMWA
Combined Benefits Fund, 249 F.3d 519, 524 (6th Cir. 2001).
Much less does an equitable change in procedural law, even
one in service of vindicating a constitutional right, demand a
grant of 60(b)(6) relief.

        We also hasten to point out that the merits of a
petitioner’s underlying ineffective assistance of counsel claim
can affect whether relief based on Martinez is warranted. It is
appropriate for a district court, when ruling on a Rule
60(b)(6) motion where the merits of the ineffective assistance
claim were never considered prior to judgment, to assess the
merits of that claim. See Lasky, 804 F.2d at 256 n.10. After
all, the Martinez exception to procedural default applies only
where the petitioner demonstrates ineffective assistance by
post-conviction counsel, as well as a “substantial” claim of
ineffective assistance at trial. Martinez, 132 S. Ct. at 1318.
When 60(b)(6) is the vehicle through which Martinez is to be
given effect, the claim may well need be particularly
substantial to militate in favor of equitable relief.8 A court

       8
           Of course, the procedural default exception
announced in Martinez applies only in states where
ineffective assistance claims, either expressly or as a matter
of practicality, could not have been raised on direct appeal.
Trevino, 133 S. Ct. at 1914-15. In Commonwealth v. Grant,
813 A.2d 726, 738 (Pa. 2002), Pennsylvania decided to defer
consideration of ineffective assistance of counsel claims to
collateral review, making Martinez applicable to its criminal
procedural system. At the time Cox’s direct appeal and
PCRA proceeding were being adjudicated by the
Pennsylvania courts, however, Pennsylvania required a
criminal defendant to raise ineffective assistance claims at the
earliest stage of proceedings during which he was no longer
represented by the allegedly ineffective lawyer, for example,
                              18
the post-trial motions phase or direct appeal. Id. at 729;
Commonwealth v. Hubbard, 372 A.2d 687, 695 & n.6 (Pa.
1977). The District Court determined that, because Cox was
represented by the same attorney at trial and on direct appeal
to the Superior Court, his PCRA proceeding presented the
first opportunity to raise an ineffective assistance of trial
counsel claim and Martinez, therefore, applied.
        The Commonwealth appellees argue that Martinez
does not apply to pre-Grant Pennsylvania and that, in any
event, Cox availed himself of the opportunity to raise
ineffective assistance claims before the trial court and the
Pennsylvania Supreme Court. We do not decide whether, as
a general matter, Pennsylvania’s pre-Grant legal landscape
falls within the ambit of the Martinez rule. We note simply
that appellees have not established why the District Court
erred in concluding that, under the pre-Grant procedural
paradigm, defendants who, like Cox, were represented by the
same counsel at trial and on direct appeal did not have a
realistic opportunity to raise an ineffective assistance of trial
counsel claim until collateral review. Extant Pennsylvania
precedent made clear that Cox was not obligated to assert
such a claim until trial counsel had been relieved of his
representation. Cox was entitled to rely on that guidance,
and, therefore, did not have to raise his ineffective assistance
claims until PCRA review. See Trevino, 133 S. Ct. at 1919-
20; Sutton v. Carpenter, 745 F.3d 787, 793-94 (6th Cir.
2014).
        It is true that trial counsel no longer represented Cox in
his petition for allocatur to the Pennsylvania Supreme Court.
Given the “unlikely and unpredictable” manner in which
allocatur is granted by that court, however, a petition for
allocatur had never been seen as the first opportunity to raise
a claim of ineffective assistance. Commonwealth v. Moore,
805 A.2d 1212, 1223 (Pa. 2002) (Castille, J., concurring in
part and dissenting in part). In addition, a party may not
present new claims in a petition for allocatur. Pa. R. App. P.
302(a). Cox’s trial counsel did not raise claims of his own
ineffective assistance before the Superior Court—something
he could not do, in any event, see Commonwealth v. Green,
709 A.2d 382, 384 (Pa. 1998); Commonwealth v. Dancer, 331
                                  19
need not provide a remedy under 60(b)(6) for claims of
dubious merit that only weakly establish ineffective
assistance by trial or post-conviction counsel.

        Furthermore, courts must heed the Supreme Court’s
observation—whether descriptive or prescriptive—that Rule
60(b)(6) relief in the habeas context, especially based on a
change in federal procedural law, will be rare. Gonzalez, 545
U.S. at 535-36 & n.9. Principles of finality and comity, as
expressed through AEDPA and habeas jurisprudence, dictate
that federal courts pay ample respect to states’ criminal
judgments and weigh against disturbing those judgments via
60(b) motions. In that vein, a district court reviewing a
habeas petitioner’s 60(b)(6) motion may consider whether the
conviction and initial federal habeas proceeding were only
recently completed or ended years ago. Considerations of
repose and finality become stronger the longer a decision has
been settled. See id. at 536-37 (cautioning against 60(b)(6)
relief in “cases long since final” and “long-ago dismissals”);
id. at 542 n.4 (Stevens, J., dissenting) (“In cases where
significant time has elapsed between a habeas judgment and
the relevant change in procedural law, it would be within a
district court’s discretion to leave such a judgment in
repose.”). Here, Cox’s direct appeal was decided in 1996 and
his initial habeas petition, in which his claims were deemed
defaulted, was dismissed in 2004, eight years before
Martinez.

       A movant’s diligence in pursuing review of his
ineffective assistance claims is also an important factor.
Where a movant has not exhausted available avenues of
review, a court may deny relief under Rule 60(b)(6). See id.
at 537 (majority opinion); Lopez, 678 F.3d at 1136 & n.1; In
re Fine Paper Antitrust Litig., 840 F.2d 188, 194-95 (3d Cir.
1988).

       A special consideration arises in this case, as well.
Courts must treat with particular care claims raised in capital
cases. Burger v. Kemp, 483 U.S. 776, 785 (1987) (“Our duty

A.2d 435, 438 (Pa. 1975)—likely barring Cox from raising
those claims in his allocatur petition.
                               20
to search for constitutional error with painstaking care is
never more exacting than it is in a capital case.”). Although
Cox did not receive a capital sentence for the murder of
Davis, that murder conviction was used as an aggravating
factor in arriving at a death sentence in a separate case, albeit
one that is still under habeas review. That fact is significant.

       Finally, we offer no opinion on the substantiality or
lack thereof of Cox’s claims or how the District Court should
weigh the various factors that may be pertinent to his Rule
60(b)(6) motion. Nor do we intimate that the Court is
precluded from reaching the same conclusion on remand
following a more comprehensive analysis. We conclude only
that, perhaps with additional briefing by the parties, a more
explicit consideration of the facts and circumstances relevant
to the concededly timely filed underlying motion would have
been, and is now, appropriate.

                    IV.     CONCLUSION

      We will vacate the order of the District Court denying
Cox’s Rule 60(b)(6) motion and remand for further
proceedings consistent with this Opinion. If, following the
proceedings on remand, an appeal is filed, that appeal shall be
forwarded to this panel for decision.




                               21